   Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 1 of 12 PageID 23




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

                              CASE NO: 5:18-cv-00562-JSM-PRL

REYNALDO NATAR, and
all others similarly situated under
29 U.S.C. 216(b),

       Plaintiff(s),

       v.

DUCT-MAN MECHANICAL
SERVICES LLC, a Florida
limited liability company, and
QUAN NGUYEN, individually,

       Defendants.

                                       /

                               FIRST AMENDED COMPLAINT

       Plaintiff, REYNALDO NATAR (“Plaintiff”), pursuant to Fed. R. Civ. P. 15(a)(1)(A), and

29 U.S.C. § 216(b), files his First Amended Complaint following Complaint against Defendants,

DUCT-MAN MECHANICAL SERVICES LLC (“DUCT-MAN”) and QUAN NGUYEN

(“NGUYEN”), individually (collectively referred to hereinafter as “Defendants”), on behalf of

himself, and all others similarly situated, and alleges:

                                           INTRODUCTION

   1. Defendants have unlawfully deprived Plaintiff, and all other employees similarly situated,

       of federal overtime compensation during the course of employment and have retaliated

       against Plaintiff for invoking federal rights. This is an action arising under the Fair Labor

       Standards Act (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all wages owed to

       Plaintiff, and those similarly situated to Plaintiff, during the course of their employment.
Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 2 of 12 PageID 24




                                          PARTIES

2. During all times material hereto, Plaintiff was a resident of Lake County, Florida, over the

   age of 18 years, and otherwise sui juris.

3. During all times material hereto, corporate Defendant, DUCT-MAN, was a Florida limited

   liability company located and transacting business within Eustis, Florida, within the

   jurisdiction of this Honorable Court. DUCT-MAN operates its principal location at 721

   North Grove Street, Eustis, Florida.

4. During all times material hereto, Defendant, NGUYEN, was and is a resident of the Middle

   District of Florida and was managing member, owner, and operator of DUCT-MAN within

   Lake County, Florida.

5. During all times material hereto, Defendant, NGUYEN, was over the age of 18 years, and

   was vested with ultimate control and decision-making authority over the hiring, firing, and

   pay practices for Defendant, DUCT-MAN, during the relevant time period.

6. Defendant, DUCT-MAN was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

   during all times pertinent to the allegations herein.

7. Defendant, NGUYEN, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

   during all times pertinent to the allegations herein.

                            JURISDICTION AND VENUE

8. All acts and omissions giving rise to this dispute took place within Lake County, Florida.

9. Defendant, DUCT-MAN, is headquartered and regularly transacts business in Lake

   County, Florida, and jurisdiction is therefore proper within the Middle District of Florida

   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.




                                               2
   Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 3 of 12 PageID 25




   10. Venue is proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b) and

      28 U.S.C. § 1391(b).

                                GENERAL ALLEGATIONS

   11. Defendant, DUCT-MAN, is an air conditioning repair, maintenance, and service company

      that has been operating in the State of Florida since 2013.

   12. According to its own website, DUCT-MAN advertises itself to the Florida community as

      follows:

              Serving the Mount Dora, Eustis and Surrounding Central Florida
              areas... We special in Residential, Commercial, Remodels, and
              Retrofits.

See www.theductman.com

   13. The website for DUCT-MAN further states the following:

              We provide full-service HVAC maintenance, with dedicated staff to
              ensure ongoing system operation, warranty compliance, and quick
              repair. Our commercial maintenance programs can keep your
              building operating costs low and ensure you get the most from this
              asset… We install reliable and dependable climate control systems
              in commercial properties throughout Lake County. Whether you are
              looking to replace existing HVAC equipment or are building a new
              property and want a climax control system designed and installed,
              we can provide you with superior service and the highest quality
              equipment available on the market, at very competitive prices.

www.theductman/com/hvac-ac-services-mount-dora-florida/ .

   14. Defendant, DUCT-MAN, sends its employees to private homes and businesses in the

      surrounding area to offer air conditioning repair services.

   15. Defendant, DUCT-MAN, is not exempt from FLSA coverage.

   16. Defendant, DUCT-MAN, is covered under the FLSA through enterprise coverage, as

      DUCT-MAN was engaged in interstate commerce during all pertinent times in which

      Plaintiff was employed. More specifically, DUCT-MAN was also engaged in interstate



                                               3
    Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 4 of 12 PageID 26




       commerce by virtue of the fact that its business activities involved those to which the FLSA

       applies. Defendant, DUCT-MAN’s business and Plaintiffs’ work for DUCT-MAN affected

       interstate commerce because the materials and goods that Plaintiff used on a constant

       and/or continuous basis moved through interstate commerce prior to or subsequent to

       Plaintiff’s use of the same.

    17. During his employment with Defendant, DUCT-MAN, Plaintiff, and all other similarly

       situated employees, handled and worked with various goods and/or materials that have

       moved through interstate commerce, including, but not limited to: air conditioners, wirings,

       pens, clothing, tools, screw drivers, wrenches, cellular telephones, order forms, and

       automobiles.

    18. Defendant, DUCT-MAN, also regularly employed two (2) or more employees for the

       relevant time period, who handled goods or materials similar to those goods and materials

       handled by Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus

       making Defendant, DUCT-MAN’s business an enterprise covered by the FLSA.

    19. Upon information and belief, Defendant, DUCT-MAN, grossed or did business in excess

       of $500,000.00 during the years of 2015, 2016, 2017, and is expected to gross in excess of

       $500,000.00 in 2018.1

    20. During all material times hereto, Plaintiff, and all others similarly situated, was a non-

       exempt employee of Defendant, DUCT-MAN, and Defendant, NGUYEN, within the

       meaning of the FLSA.

    21. Plaintiff began working as a non-exempt employee for Defendant, DUCT-MAN in 2014.



1According to www.theductman.com/about/ the company “currently has over 3,500 clients and
has just passed the million dollar mark this year. We landed a 5 year contract with Ace Hardware
of Sanford and Deland this last year and looking forward to growing.” Id.

                                                 4
    Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 5 of 12 PageID 27




    22. During all time periods hereto, Defendant, NGUYEN, maintained control over the day-to-

       day operations of DUCT-MAN, including the payroll, hiring, firing, and scheduling duties.

    23. Defendant, NGUYEN, was the managing member of Defendant, DUCT-MAN, and

       controlled the company’s payroll practices, and was vested with ultimate decision-making

       authority for Defendant, DUCT-MAN.

    24. Plaintiff, and similarly situated individuals, were employed by Defendant, DUCT-MAN,

       as a Serviceman/Installer.

                        FLSA Violations During Plaintiff’s Employment

    25. After hiring Plaintiff, the Defendants, DUCT-MAN, and NGUYEN, assigned Plaintiff to

       work an average of fifty (50) hours per week.

    26. Plaintiff’s agreed regular hourly rate during 2014 and 2015 was $13.00 an hour.2

    27. Plaintiff’s agreed regular hourly rate during 2016 and 2017 was $14.00 an hour.

    28. Plaintiff’s agreed regular hourly rate during 2018 was $15.00 an hour.

    29. Defendants failed to ever compensate Plaintiff for any hours worked over forty (40) in any

       given work week during all time periods of Plaintiff’s employment.

                                                2015

    30. During 2015, Plaintiff was only paid for the first forty (40) hours of every work week even

       though he worked an average of fifty (50) hours per week. Defendants paid Plaintiff a

       straight $13.00 an hour only for the first forty (40) hours regardless of the number of hours

       Plaintiff worked.




2Plaintiff alleges that the appropriate statute of limitations is three (3) years and therefore relates
back to November 2015.

                                                  5
Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 6 of 12 PageID 28




31. Defendants failed to pay Plaintiff one-and-one-half times his regular hourly rate for any

   hours worked in excess of forty (40) in any given workweek.

32. Accordingly, during this employment period, Plaintiff is owed time-and-one-half in the

   amount of $19.50 per hour for ten (10) hours per week for seven (7) weeks.

33. In total, during this employment period, Plaintiff is entitled to recover $195.00 per week

   for a total of $1,365.00 in unliquidated damages.

34. However, Defendants’ actions were intentional and/or willful and Plaintiff is therefore

   entitled to an additional amount of liquidated (double) damages for wages in the amount

   of $1,365.00.

                                           2016

35. During 2016, Plaintiff was only paid for the first forty (40) hours of every work week even

   though he worked an average of fifty (50) hours per week during the year. Defendants paid

   Plaintiff a straight $14.00 an hour only for the first forty (40) hours regardless of the

   number of hours Plaintiff worked.

36. During this span of fifty-two (52) weeks, Plaintiff worked an average of fifty (50) hours

   per week.

37. Defendants failed to ever pay Plaintiff one-and-one-half times his regular hourly rate for

   any hours worked in excess of forty (40) per week.

38. Accordingly, during this employment period, Plaintiff is owed one-and-one-half-time in

   the amount of $21.00 per hour for ten (10) hours per week for fifty-two (52) weeks.

39. In total, during this employment period, Plaintiff is entitled to recover $210.00 per week

   for a total of $10,920.00 in unliquidated damages.




                                             6
Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 7 of 12 PageID 29




40. However, Defendants’ actions were intentional and/or willful and Plaintiff is therefore

   entitled to an additional amount of liquidated (double) damages for wages in the amount

   of $10,920.00.

                                           2017

41. During 2017, Plaintiff was only paid for the first forty (40) hours of every work week even

   though he worked an average of fifty (50) hours per week during the year. Defendants paid

   Plaintiff $14.00 an hour only for the first forty (40) hours regardless of the number of hours

   Plaintiff worked.

42. During this span of fifty-two (52) weeks, Plaintiff worked an average of fifty (50) hours

   per week.

43. Defendants failed to ever pay Plaintiff one-and-one-half times his regular hourly rate for

   any hours worked in excess of forty (40) per week.

44. Accordingly, during this employment period, Plaintiff is owed one-and-one-half time in

   the amount of $21.00 per hour for ten (10) hours per week for fifty-two (52) weeks.

45. In total, during this employment period, Plaintiff is entitled to recover $210.00 per week

   for a total of $10,920.00 in unliquidated damages.

46. However, Defendants’ actions were intentional and/or willful and Plaintiff is therefore

   entitled to an additional amount of liquidated (double) damages for wages in the amount

   of $10,920.00.

                                           2018

47. During 2018, Plaintiff was only paid for the first forty (40) hours of every work week even

   though he worked an average of fifty (50) hours per week during the year. Defendants paid




                                             7
Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 8 of 12 PageID 30




   Plaintiff a straight $15.00 an hour only for the first forty (40) hours regardless of the actual

   number of hours Plaintiff worked.

48. During a span of forty-five (45) weeks, Plaintiff worked an average of fifty (50) hours per

   week.

49. Defendants failed to ever pay Plaintiff one-and-one-half times his regular hourly rate for

   any hours worked in excess of forty (40) per week.

50. Accordingly, during this employment period, Plaintiff is owed one-and-one-half times in

   the amount of $22.50 per hour for ten (10) hours per week for forty-five (45) weeks.

51. In total, during this employment period, Plaintiff is entitled to recover $225.00 per week

   for a total of $10,125.00 in unliquidated damages.

52. However, Defendants’ actions were intentional and/or willful and Plaintiff is therefore

   entitled to an additional amount of liquidated (double) damages for wages in the amount

   of $10,125.00.

                       Plaintiff Exercises His Right to Overtime

53. On or about October 26, 2018, Plaintiff, through undersigned counsel, informed

   Defendants of their FLSA violations.

54. At the time of filing of the initial Complaint, Plaintiff was still employed by Defendants.

55. Overtime payments to Plaintiff remain due and owing.

56. During Plaintiff’s employment, the Defendants failed to maintain adequate and

   contemporaneous time records as required by the FLSA.

57. Defendants, DUCT-MAN, and NGUYEN, were either recklessly indifferent as to the

   overtime requirements under federal law, or, in the alternative, intentionally violated




                                              8
   Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 9 of 12 PageID 31




       federal law so that the Defendants could avoid having to pay Plaintiff his lawful (and hard-

       earned) wages.

   58. Based upon Defendants’ intentional and/or willful violations of the FLSA, the three (3)

       year statute of limitations applies instead of the two (2) year statute of limitations.

   59. As a result of the above violations of federal law, Plaintiff has had retain the undersigned

       counsel to prosecute these claims and is therefore entitled to an award of reasonable

       attorney’s fees and costs under the FLSA.

   COUNT I – FEDERAL OVERTIME WAGE LAW VIOLATIONS – 29 U.S.C. § 207
                         (against All Defendants)

   60. Plaintiff re-avers and re-alleges Paragraphs 1 through 59 above, as though fully set forth

       herein.

   61. Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b).

   62. Plaintiff is entitled to: (i) time-and-a-half overtime wages; and (ii) liquidated damages

       pursuant to the FLSA.

   63. Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

       and attorneys’ fees pursuant to 29 U.S.C. 216(b).

   WHEREFORE, Plaintiff, REYNALDO NATAR, demands judgment against Defendants,

DUCT-MAN MECHANICAL SERVICES LLC, and QUAN NGUYEN, individually, and

respectfully requests that he be awarded the following relief: (a) unliquidated damages to be paid

by the Defendants jointly and severally; (b) liquidated damages to be paid by the Defendants

jointly and severally; (c) reasonable attorney’s fees and costs to be paid by the Defendants jointly

and severally; and any and all such further relief as may be deemed just and reasonable under the

circumstances.




                                                  9
Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 10 of 12 PageID 32




      COUNT II – FLSA RETALIATION IN VIOLATION – 29 U.S.C. § 215(a)(3)
                          (Against All Defendants)

64. Plaintiff re-avers and re-alleges Paragraphs 1 through 59 above, as though fully set forth

   herein.

65. On or about November 5, 2018, Plaintiff filed this lawsuit to invoke his rights and vindicate

   the wage violations committed against him by Defendants, DUCT-MAN MECHANICAL

   SERVICES LLC, and QUAN NGUYEN.

66. Less than one (1) week after invoking his rights under federal law, and in direct response

   to Plaintiff’s filing of this lawsuit, on or about November 12, 2018, Defendants, DUCT-

   MAN MECHANICAL SERVICES LLC and QUAN NGUYEN drastically reduced

   Plaintiff’s regular weekly working hours from fifty (50) hours per week to about eight (8)

   hours per week.

67. In addition to drastically reducing Plaintiff’s work hours, after being served with the

   lawsuit and summons, Defendant, NGUYEN, sent Plaintiff a series of harassing text

   messages meant to dissuade Plaintiff from continuing to pursue his claims.

68. Defendants’ drastic reduction of Plaintiff’s work hours constitutes unlawful retaliation

   under the FLSA and is therefore an express violation of the FLSA anti-retaliation

   provision.

69. As a result of Defendants’ FLSA violations, Plaintiff is entitled to recover lost front and

   back pay in an amount to be proven at trial.

70. Plaintiff is further entitled to liquidated damages under the FLSA for the Defendants’

   intentional and/or willful violation of federal law.




                                             10
  Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 11 of 12 PageID 33




   71. Defendants’ unlawful conduct has required Plaintiff to retain the undersigned counsel and

       Plaintiff is therefore entitled to recover reasonable attorney’s fees and costs incurred in the

       prosecution of his claims.

   WHEREFORE, Plaintiff, REYNALDO NATAR, demands judgment against Defendants,

DUCT-MAN MECHANICAL SERVICES LLC, and QUAN NGUYEN, individually, and

respectfully requests that he be awarded the following relief: (a) back pay and front pay in an

amount to be determined at trial; (b) an additional amount of liquidated damages; and (c)

reasonable attorney’s fees and costs incurred, and any and all such further relief as may be deemed

just and appropriate under the circumstances.

                                 DEMAND FOR JURY TRIAL

       Plaintiff, REYNALDO NATAR, hereby requests and demands a trial by jury on all

appropriate claims.

       Dated this 29th day of November, 2018.

                                                      Respectfully Submitted,

                                                      USA EMPLOYMENT LAWYERS –
                                                      JORDAN RICHARDS, PLLC
                                                      805 East Broward Blvd. Suite 301
                                                      Fort Lauderdale, Florida 33301
                                                      Ph: (954) 871-0050
                                                      Counsel for Plaintiff, Reynaldo Natar

                                                      By: /s/ Jordan Richards
                                                      JORDAN RICHARDS, ESQUIRE
                                                      Florida Bar No. 108372
                                                      jordan@jordanrichardspllc.com
                                                      melissa@jordanrichadrspllc.com
                                                      livia@jordanrichardspllc.com
                                                      jake@jordanrichardspllc.com




                                                 11
  Case 5:18-cv-00562-PRL Document 6 Filed 11/29/18 Page 12 of 12 PageID 34




                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 29th of

November, 2018.

                                                     By: /s/ Jordan Richards, Esquire
                                                     JORDAN RICHARDS, ESQ.
                                                     Florida Bar No. 108372


                                  SERVICE LIST:

ROBERT BLANCHFIELD, ESQUIRE
Florida Bar No. 0361800
bob@blanchfieldlawfirm.com
ROBERT BLANCHFIELD, P.A.
127 West Fairbanks Ave. Suite 272
Winter Park, Florida 32789
Ph: (407) 497-0463
Fax: (866) 530-8441
Counsel for Defendants




                                          12
